DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 08/25/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 12 recites the limitations of:
An intelligent Volume Profile charting method for charting a tradable object of financial instruments comprising steps as follows:
starting to receive at least one external financial information message according to the activating signal and displaying a level bar chart of the tradable object with multiple price-and-volume information messages of the financial instruments according to the financial information message, wherein the multiple price-and-volume information messages are segmented to a plurality of volume bars corresponding to a plurality of price intervals;
(b) defining a plurality of predetermined values corresponding to the price intervals to generate a combination information message comprising a volume-defining level information message;
(c) defining the price-and-volume information message being larger than corresponding one of the predetermined values of a trade volume condition as a featured price and quantizing each of the featured prices to a full-length level bar, each of non-featured prices to a zero-length level bar to generate a featured-price-and-volume level information message according to the volume-defining level information message;
(d) combining the full-length level bars and the zero-length level bars to form at least one full volume block and at least one zero volume block to generate at least one featured-price-and-volume block information message; and
(e) generating a comprehensive featured-price-and-volume block chart according to the financial information message, the featured-price-and-volume level information message and the featured-price-and-volume block information message.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 12 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
(Note: claim 12 may alternatively be considered a mental process as it does not recite a processor or memory and may be performed by a person without a computer.)
This judicial exception is not integrated into a practical application. In particular, the claims only recite An intelligent Volume Profile charting device for charting a tradable object of financial instruments applied to a computer with a display comprising (Claim 1). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. 

The claim 12 recites the additional element of (a) generating an activating signal; The additional elements is simply receiving and displaying information which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  




Claims 1-11 are rejected under 35 U.S.C. 101 as software per se.
With respect to claims 1-11, data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In the instant claims, the claims are drawn to a system, yet there is no structure actually defining what the system encompasses, and therefore the claims are considered non-statutory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over White (PG PUB US 2006/0282369 A1) hereafter “White”  in view of Sandow et al.(PG PUB US 2016/0189296 A1) hereafter “Sandow”
Regarding claims 1 and 12
White teaches:
An intelligent Volume Profile charting device for charting a tradable object of financial instruments applied to a computer with a display comprising: an information receiving module receiving a financial information message of at least one external financial instrument; (See at least White [0017] Server Communication Module 240: facilitates communication with one or more ECNs by translating messages to and from a standard protocol (e.g., FIX).)

a price-and-volume displaying module displaying a level bar chart of the tradable object with multiple price-and-volume information messages of the financial instruments according to the financial information message, wherein the multiple price-and-volume information messages are segmented to a plurality of volume bars corresponding to a plurality of price intervals; (See at least White [0030] The order book module 210 transforms the market data received from the server 120 or directly from ECNs 140 into a histogram 405 of price and quantity for display on the GUI 400. [0032]:The bar graph 405 illustrated in FIG. 4 is referred to herein as a "histogram" and represents a distribution of market orders over a range of prescribed price increments.   and [0053] "For a specified financial instrument, market data includes the outstanding bids and offers and the current market price of a commodity. Market data may also include further information including option orders and volume.")

a customized combination module defines a plurality of predetermined values corresponding to the price intervals to generate a combination information message, wherein the combination information message comprises a volume-defining level information message; (See at least White Fig. 4 and [0032]  The height of each bar is proportional to the quantity of market orders at the particular tradable increment designated by the position of the bar on the x-axis.)


    PNG
    media_image1.png
    584
    847
    media_image1.png
    Greyscale



a featured-price-and-volume level module receiving the multiple price-and-volume information messages, and defining the price-and-volume information message being larger than corresponding one of the predetermined values of a trade volume condition as a featured price, (See at least White [0033] For example, the orderbook module 210 can re-center the histogram 405 such that the most recent trade (i.e., market price) of a financial instrument is in the center of the histogram 405. Alternatively, the x-axis 451 can be scaled such that a predetermined percentage of outstanding market orders are displayed in the histogram 405. Such changes to the quantity and price axes preferably are user-configurable settings through the GUI 400.”)

a combining-and-generating module combining the full-length level bars and the zero-length level bars of the featured-price-and-volume level information message into at least one full volume block and at least one zero volume block to generate a featured-price-and-volume block information message; and (See at least White [0033] The server communication module 240 transmits market data to the orderbook module 210. The orderbook module 210 further determines how each bar in the histogram 405 is displayed by transforming the data received from the ECN 140 into histogram data. Each bar of the histogram 405 preferably represents the total quantity of outstanding market orders for a financial instrument at a specific price on at least one exchange. Preferably, the histogram 405 includes market data gathered from multiple ECNs 140. The order book module 210 can scale the axis of the histogram 405 to display market activity in an intuitive manner.”)

an information displaying module generating and displaying a comprehensive featured-price-and-volume block chart in the display according to the financial information message, the featured-price-and-volume level information message, and the featured-price-and-volume block information message.  (See at least White [0022] Graphical Application Interface 220: controls the display and presentation of the GUI 400.)



However White does not specifically teach “wherein the featured-price-and-volume level module quantize each of the featured prices to a full-length level bar and quantize each of non-featured prices to a zero-length level bar to generate a featured-price-and-volume level information message according to the volume-defining level information message of the combination information message;”
However Sandow teaches at least at “[0115] Certain examples include additional information in a detailed VAP to provide traders with a quick, concise view of trade activity at one or more specific price or value levels. In the example of FIG. 6, a trading interface 600 provides a visualization of a series of flexible price-volume indicators 610-612, each indicator 610-612 providing a visual indication or representation of trade activity at a given price level 620-622 for a particular tradeable object. As shown in the example of FIG. 6, each row 610-612 includes a price 620-622, a current ask 630-632, a VAP indicator bar 640-642, a current volume of objects (e.g., contracts) traded 650-652, a historical volume of objects traded 660-662, and a number of transactions 670-672 associated with the historical volume of trades 660-662.”)

It would have been obvious to a person of ordinary skill in the art before the one touch hybrid trading model and interface of White with the flexible price-volume indicator of Sandow since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “The electronic exchange communicates market data to the trading device, and the trading device stores, organizes, analyzes and/or displays the market data. As the tradeable object is traded in the market, the price at which the trading activity in the tradeable object occurs may move (e.g., increase, decrease, fluctuate, etc.). The ability to determine when and by how much the volume of trades in the tradeable object is changing as the price moves may influence a user's decision to execute a trade (e.g., go short, go long, etc.) or conduct other market activity or strategy.” (Sandow [0016]). Therefore, Claims 1 and 12 are obvious over the disclosure of White and Sandow.
NOTE: regarding claim 12:
generating an activating signal (See at least white [0017] “Server Communication Module 240: facilitates communication with one or more ECNs by translating messages to and from a standard protocol (e.g., FIX).”)

Regarding claim 2
The intelligent Volume Profile charting device as claimed in claim 1, wherein the combination information message further comprises a weighting module information message, a featured-price-and-volume block comparison information message, a level-and-block comparison information message, a long-term average price display information message or a time interval display information message.  (See at least white [0050] The parameters used in this decision can include the volume/quantity of the trade order, the financial instrument specified by the trade order, the average trading volume of the financial instrument, the price of the trade order, the market price of the instrument, and other parameters that would be known to a person skilled in the art.”)

Regarding claims 6
White does not specifically teach “The intelligent Volume Profile charting device as claimed in claim 2 further comprising a long-term-average-price displaying module, wherein when the customized combination module generates the long-term average price display information message to long-term-average-price displaying module, the long-term-average-price displaying module generates and transmits a long-term average price information message to the information displaying module.” 
However Sandow teaches at least at [0084] “The selected value indicator may be based on, for example, a user selection or market related values such as the highest bid price or lowest ask price, LTP, and a calculated average of the best bid and best ask prices. The designated location may be a pre-determined location or a location defined by a user. In one configuration, in response to the repositioning command, the selected value indicator may be moved to the designated location corresponding to the middle of the display (e.g., to a location corresponding substantially to the midpoint of the length of the value column 404).”
It would have been obvious to a person of ordinary skill in the art before the one touch hybrid trading model and interface of White with the flexible price-volume indicator of Sandow since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “The electronic exchange communicates market data to the trading device, and the trading device stores, organizes, analyzes and/or displays the market data. As the tradeable object is traded in the market, the price at which the trading activity in the tradeable object occurs may move (e.g., increase, decrease, fluctuate, etc.). The ability to determine when and by how much the volume of trades in the tradeable object is changing as the price moves may influence a user's decision to execute a trade (e.g., go short, go long, etc.) or conduct other market activity or strategy.” (Sandow [0016]). Therefore, Claims 6 are obvious over the disclosure of White and Sandow.


Regarding claim 7
 “The intelligent Volume Profile charting device as claimed in claim 6, wherein after the long-term-average-price displaying module generates long-term average price “( See at least white[0033] The server communication module 240 transmits market data to the orderbook module 210. The orderbook module 210 further determines how each bar in the histogram 405 is displayed by transforming the data received from the ECN 140 into histogram data. Each bar of the histogram 405 preferably represents the total quantity of outstanding market orders for a financial instrument at a specific price on at least one exchange. Preferably, the histogram 405 includes market data gathered from multiple ECNs 140. The order book module 210 can scale the axis of the histogram 405 to display market activity in an intuitive manner.”)

(NOTE: No patentable weight is given to intended use language of to combine the long-term average price information message which is deemed as another featured price with the full-length level bars to form the featured-price-and-volume block. )


Regarding claim 8 

White teaches:
The intelligent Volume Profile charting device as claimed in claim 1, wherein the combining-and-generating module combining the multiple featured prices level bars to form the featured-price-and-volume block combines adjacent full-length level bars and adjacent zero-length level bars or combines two full-length level bars between which at least one zero-length level bar is located to generate the featured-price-and-volume block information message. (See at least white [0033] “The server communication module 240 transmits market data to the orderbook module 210. The orderbook module 210 further determines how each bar in the histogram 405 is displayed by transforming the data received from the ECN 140 into histogram data. Each bar of the histogram 405 preferably represents the total quantity of outstanding market orders for a financial instrument at a specific price on at least one exchange. Preferably, the histogram 405 includes market data gathered from multiple ECNs 140. The order book module 210 can scale the axis of the histogram 405 to display market activity in an intuitive manner.”)

Regarding claim 10 
The intelligent Volume Profile charting device as claimed in claim 1, wherein the price-and-volume displaying module segments the multiple price-and-volume information messages to over 30 volume bars. (See White figure 4, there are over 30 bars displayed in figure 4.) 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White (PG PUB US 2006/0282369 A1) hereafter “White”  in view of Sandow et al.(PG PUB US 2016/0189296 A1) hereafter “Sandow” and further in view of Takayasu et al. (PG PUB US 2014/0222653 A1)

Regarding claim 11
White does not teach: “The intelligent Volume Profile charting device as claimed in claim 1, wherein the customized combination module defines the predetermined values according to a normal distribution.  “
However Takayasu teaches at least at (abstract) “The present invention applies a particle filter method to the PUCK model for calculating a true market price. First, a probability density function of a parameter is obtained by generating a group of particles having parameters representing the state of the PUCK model each having different values. Then, the degree of conformity of each of the particles is evaluated and the particles are resampled as follows in accordance with the degree of conformity. A random number is compared with a predetermined value, where particles are regenerated in accordance with probability density function such as a normal distribution for making a parameter value of the model at time (t) into a mean value when the random number is greater than the predetermined value, and where the particles are regenerated taking a uniform distribution as the probability density function when the random number is less than the predetermined value.”

It would have been obvious to a person of ordinary skill in the art before the one touch hybrid trading model and interface of White with the Method for detecting change point of time series data of Takayasu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “for detecting a change-point in time-series data, applying a particle filter method to a PUCK model for calculating a true market price P(t) at a time (t) by the sum of a potential term and fluctuation error defined by the true market price at a time (t-1) and a core price, which is the moving average of a number M (where M is a positive integer) of true market prices until the time (t-1).” (Takayasu [0020]). Therefore, Claim 11 is obvious over the disclosure of White and Sandow and Takayasu.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over White (PG PUB US 2006/0282369 A1) hereafter “White”  in view of Sandow et al.(PG PUB US 2016/0189296 A1) hereafter “Sandow” and further in view of Schoer (PG PUB US 2010/0325027 A1)
Regarding claims 3 and 13
Wight does not specifically teach “wherein when the customized combination module generates the weighting module information message to weighting module, the weighting module weights and adjusts a trade volume of the price-and-volume information message, when a price of the financial instruments decreases, the 
However Schoer teaches:
(NOTE: Examiner notes that Applicant has used mutually exclusive elements regarding the increase and decrease in volume of a trade order. These limitations are conditional limitations where only one must be performed to complete the method, or for the system to function.(MPEP 2111.04(II)). 
“wherein when the customized combination module generates the weighting module information message to weighting module, the weighting module weights and adjusts a trade volume of the price-and-volume information message, when a price of the financial instruments decreases, the weighting module gives a negative weighting setting value to a trade volume of a small trade order of the financial instruments and gives a positive weighting setting value to a trade volume of a big trade order of financial instruments, then the featured-price-and-volume level module defines the (See at least Schoer [0027] “The automatic trading module 12 has a part 120 for accessing market-related data in a memory 13. The data are indicative of the state of the market on which the trading takes place, for example they can indicate when the market is open/closed, or can relate to more complicated configurations like typical trading patterns. A part 121 is arranged for determining a volume for the trade indicated by said trading instruction based on said weighting factor. In other words, the part 121 can adjust the volume to a high value if the weighting factor is high, and to a low value if the weighting factor is low. It can be seen that the weighting factor can also be understood as a type or reliability information that expresses an amount of confidence that can be placed into the order associated with the trading instruction.”)
wherein the small trade order and the big trade order are defined by a user.  (See at least Schoer [0039] The measure for such a reliability of the weighting-determining factors as well as of the market forecast will be recorded in the method according to the invention and can be output to a user if required.

.


29.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White (PG PUB US 2006/0282369 A1) hereafter “White”  in view of Sandow et al.(PG PUB US 2016/0189296 A1) hereafter “Sandow” and further in view of Linder (PG PUB US 2007/0244775 A1)


Regarding claims 4 and 14


However Linder teaches at least at [0098] “Selecting the Price Analysis tab view 307 may cause the application to create a chart displaying stock price according to various user selected criteria (e.g., by quarter or other time interval) to show a history of the company's stock price.”
(Note the a “time interval displaying module” appears to be a few lines of code that is inherent in Linder as selecting user selected criteria (by time interval) requires the code to be present.) 
(Note: it is inherent that information comprising a time interval would be transmitted between relevant code (i.e. modules) in Linder)

It would have been obvious to a person of ordinary skill in the art before the one touch hybrid trading model and interface of White and Sandow with the interactive customizable display and analysis of electronically tagged financial information of Linder since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did 


Regarding claims 16

White does not specifically teach “The intelligent Volume Profile charting method as claimed in claim 14, wherein before the step (d), generating a long-term average price information message then implementing the step (d) to combine the long-term average price information message, the full-length level bars and the zero-length level bars to form the featured-price-and-volume block information message..” 
However Sandow teaches at least at [0084] “The selected value indicator may be based on, for example, a user selection or market related values such as the highest bid price or lowest ask price, LTP, and a calculated average of the best bid and best ask prices. The designated location may be a pre-determined location or a location defined by a user. In one configuration, in response to the repositioning command, the selected value indicator may be moved to the designated location corresponding to the middle of the display (e.g., to a location corresponding substantially to the midpoint of the length of the value column 404).”
(NOTE: see the 112 rejection above for “long term” being a relative term.  Under a broadest reasonable interstation the average price of Sandow and long term average price claimed may overlap as the duration of long term in undefined.)
It would have been obvious to a person of ordinary skill in the art before the one touch hybrid trading model and interface of White with the flexible price-volume indicator of Sandow since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “The electronic exchange communicates market data to the trading device, and the trading device stores, organizes, analyzes and/or displays the market data. As the tradeable object is traded in the market, the price at which the trading activity in the tradeable object occurs may move (e.g., increase, decrease, fluctuate, etc.). The ability to determine when and by how much the volume of trades in the tradeable object is changing as the price moves may influence a user's decision to execute a trade (e.g., go short, go long, etc.) or conduct other market activity or strategy.” (Sandow [0016]). Therefore, Claim 16 is obvious over the disclosure of White, Linder and Sandow.

Regarding claim 17
 The intelligent Volume Profile charting method as claimed in claim 14, wherein after the step (d), generating a long-term average price information message and displaying the long-term average price information message. “( See at least white[0033] The server communication module 240 transmits market data to the orderbook module 210. The orderbook module 210 further determines how each bar in the histogram 405 is displayed by transforming the data received from the ECN 140 into histogram data. Each bar of the histogram 405 preferably represents the total quantity of outstanding market orders for a financial instrument at a specific price on at least one exchange. Preferably, the histogram 405 includes market data gathered from multiple ECNs 140. The order book module 210 can scale the axis of the histogram 405 to display market activity in an intuitive manner.”)

Regarding claim 18 
The intelligent Volume Profile charting method as claimed in claim 14, wherein the step (d) combining the featured prices level bars to from the at least one featured-price-and-volume block combines adjacent full-length level bars and adjacent zero-length level bars or combines two full-length level bars between which at least one zero-length level bar is located to generate the featured-price-and-volume block information message. . (See at least white [0033] “The server communication module 240 transmits market data to the orderbook module 210. The orderbook module 210 further determines how each bar in the histogram 405 is displayed by transforming the data received from the ECN 140 into histogram data. Each bar of the histogram 405 preferably represents the total quantity of outstanding market orders for a financial instrument at a specific price on at least one exchange. Preferably, the histogram 405 includes market data gathered from multiple ECNs 140. The order book module 210 can scale the axis of the histogram 405 to display market activity in an intuitive manner.”)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over White (PG PUB US 2006/0282369 A1) hereafter “White”  in view of Sandow et al.(PG PUB US 2016/0189296 A1) hereafter “Sandow” further in view of Linder (PG PUB US 2007/0244775 A1) and further in view of Takayasu et al. (PG PUB US 2014/0222653 A1)

Regarding claim 20
White does not teach: “The intelligent Volume Profile charting method as claimed in claim 14, wherein in the step (b), the predetermined values according to a normal distribution.”

However Takayasu teaches at least at (abstract) “The present invention applies a particle filter method to the PUCK model for calculating a true market price. First, a probability density function of a parameter is obtained by generating a group of particles having parameters representing the state of the PUCK model each having different values. Then, the degree of conformity of each of the particles is evaluated and the particles are resampled as follows in accordance with the degree of conformity. A random number is compared with a predetermined value, where particles are regenerated in accordance with probability density function such as a normal distribution for making a parameter value of the model at time (t) into a mean value when the random number is greater than the predetermined value, and where the particles are regenerated taking a uniform distribution as the probability density function when the random number is less than the predetermined value.”

It would have been obvious to a person of ordinary skill in the art before the one touch hybrid trading model and interface of White with the Method for detecting change point of time series data of Takayasu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “for detecting a change-point in time-series data, applying a particle filter method to a PUCK model for calculating a true market price P(t) at a time (t) by the sum of a potential term and fluctuation error defined by the true market price at a time (t-1) and a core price, which is the moving average of a number M (where M is a positive integer) of true market prices until the time (t-1).” (Takayasu [0020]). Therefore, Claim 120 is obvious over the disclosure of White, Sandow, Linder and Takayasu.


Prior Art Rejection
After  Search and consideration no prior art rejection is made for claims 5, 9, 16 and 19 at this time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright (PG PUB US 2007/0244783 A1), Jones (PG PUB US 2013/0238527 A1), and Hsieh (PG PUB US (2019/0147535 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693